                    Case 1:19-cr-03595-KWR Document 12 Filed 10/21/19 Page 1 of 1


                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Kirtan Khalsa
                                                   Arraignment/Detention
Case Number:              19cr3595 WJ                            UNITED STATES vs. Benally
Hearing Date:             10/21/2019                             Time In and Out:             9:51-9:56 & 10:59-11:03
Courtroom Deputy:         E. Hernandez                           Digital Recording:           Rio Grande
Defendant:                Angelita Benally                       Defendant’s Counsel:         Emily Carey
AUSA:                     Frederick Mendenhall                   Pretrial/Probation:          S. Day
Interpreter:              N/A
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Monday, November 11, 2019
☒     Discovery Order electronically entered                      ☐    Discovery Order previously entered
☒     Case assigned to: Chief Judge Johnson
☒     Trial will be scheduled by presiding judge                  ☐    Trial currently set
☐     Defendant waives Detention Hearing
Custody Status
☐     Defendant
☒     Conditions of release imposed
Other
      Defense requests release to la pasada; government does not object; court questions pretrial services; pretrial services
☒     responds; court recess taken for defendant to be interviewed; court back in session; pretrial services recommends
      release to la pasada; government does not object; defense does not object; defendant released to la pasada
